Citation Nr: 0017641	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  96-23 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Evaluation of service-connected residuals of a right knee 
injury, evaluated as 10 percent disabling from September 20, 
1995.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1993 to September 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) following a January 1996 decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claims for 
service connection for hearing loss and an acquired 
psychiatric disorder.  A claim of service connection for 
residuals of a right knee injury was granted, and a 10 
percent evaluation was assigned, effective from September 20, 
1995.  In December 1997, the Board denied service connection 
for hearing loss and remanded the remaining issues for 
further evidentiary development.  In July 1999, the RO 
granted service connection for an acquired psychiatric 
disorder.  Accordingly, the only issue remaining on appeal is 
as stated on the cover page of this decision.

The Board notes that the December 1997 remand referred to the 
rating issue on appeal as involving the question of 
entitlement to an increased rating.  However, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held, in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), that an appeal from an original 
rating does not raise the question of entitlement to an 
increased rating, but instead represents an appeal of an 
initial rating.  Consequently, the Board has re-characterized 
the issue on appeal as an evaluation of an original award.


FINDINGS OF FACT

1.  The service-connected right knee disability is manifested 
by objective evidence of pain that equates to limitation of 
flexion of the right knee to 45 degrees.

2.  The veteran experiences no more than slight right knee 
instability.


CONCLUSIONS OF LAW

1.  No more than 10 percent is warranted for disability 
ratable as loss of motion.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5010, 5260) 
(1999).

2.  A 10 percent rating is warranted for right knee 
instability separate from the 10 percent rating based on loss 
of motion.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a (Diagnostic Code 5257) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his right knee problems have become 
worse over time, manifested by chronic pain, instability, 
and/or limited range of motion, and thus more nearly 
approximate those requirements needed to qualify for a higher 
evaluation.  It is also requested that the veteran be 
afforded the benefit of the doubt.

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  In 
addition, in cases where the original rating assigned has 
been appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson, 12 Vet. App. 119 (1999).

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.

In a precedent opinion by VA General Counsel, it was noted 
that separate ratings may be assigned in cases where service-
connected knee disability includes both limitation of motion 
and instability, provided of course, that the degree of 
disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability. . ."  Id.  In the 
veteran's case, service connection has been granted for 
residuals of a right knee injury and this disability was 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (recurrent subluxation or lateral 
instability) - 5010 (traumatic arthritis).  See RO decisions 
entered in November 1989 and August 1995.  Given the manner 
in which the RO has addressed the disabling manifestations of 
the veteran's disability, particularly in cited rating 
decisions, the Board finds that both instability and 
limitation of motion are components of the veteran's service-
connected knee disability.  

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain such as 
has been repeatedly complained of by the veteran.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca 
v. Brown, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (§ 4.40) in terms of the 
degree of additional range-of-motion loss due to pain on use 
or during flare-ups."  Id.

With the foregoing in mind, the Board finds that a 10 percent 
evaluation is warranted for limitation of motion of the right 
knee under Diagnostic Code 5260.  VAOPGCPREC 23-97; 38 C.F.R. 
§ 4.71a.  Specifically, examinations of the veteran's knee 
have revealed that the range of motion was 0 degrees of 
extension 

and 140 degrees of flexion, 0 degrees of extension and 130 
degrees of flexion, and 0 degrees of extension and 120 
degrees of flexion.  See VA examinations dated in November 
1995, September 1998, and July 1999 and the addendum to the 
September 1998 VA examination.  Moreover, the November 1995 
VA examiner observed 1-plus effusion and 4-plus pain in the 
right knee.  The September 1999 examiner opined that ". . . 
limits of pain would be that of the above."  And, the July 
1999 VA examiner, reported that the veteran was unable to 
squat and strength in the right knee was 3-plus over 5.  The 
July 1999 examiner also opined that the veteran had pain when 
he attempted to extend the right knee against pressure, had 
pain in the right knee when he walked, and that the veteran 
had a definite disability.  Although the range of motion 
shown on examination is not so bad as flexion limited to 45 
degrees, when considering functional limitations due to pain 
and the other factors as identified in 38 C.F.R. §§ 4.40, 
4.45 (1999), the veteran's symptoms suggest difficulties that 
may be approximated by the criteria for a compensable 
evaluation under Diagnostic Code 5260.  DeLuca, supra; 38 
C.F.R. § 4.7, 4.40 (1999).  Accordingly, the Board finds that 
the criteria for a 10 percent rating are met, but that 
greater disability is not shown.  Indeed, when examined in 
September 1999, the limits of his pain were thought to be 
described by the examination findings themselves, which 
findings show that he had motion that was very near normal.  
38 C.F.R. § 4.71, Plate II (1999).  Consequently, a rating 
higher than 10 percent is not warranted.

The Board also finds that an evaluation of 10 percent for 
right knee instability is warranted under Diagnostic 
Code 5257.  Under Diagnostic Code 5257, recurrent subluxation 
or lateral instability of the knee is evaluated as 30 percent 
disabling when severe, 20 percent disabling when moderate, 
and 10 percent disabling when slight.  38 C.F.R. § 4.71a.  
While the veteran underwent orthopedic VA examinations in 
November 1995, September 1998, and July 1999, the July 1999 
examiner reported right knee instability that was "slight."  
This warrants a 10 percent rating under the applicable rating 
criteria.

While the record on appeal includes VA treatment records, 
dated from March 1996 to November 1997, and private treatment 
records, dated from May 1996 to February 1997, that 
periodically show the veteran's various complaints (see VA 
treatment records dated in March 1996, January 1997, and 
March 1997; private treatment record, dated in May 1996), 
these record do not show instability.  Consequently, the 
Board concludes that the above-noted findings do not suggest 
greater disability than contemplated by the 10 percent 
evaluation for "slight" instability.  Accordingly, a higher 
evaluation for right knee instability is not warranted under 
Diagnostic Code 5257.

The Board has considered the veteran's arguments as set forth 
in his written statements to the RO.  However, while a lay 
witness can report the visible symptoms or manifestations of 
a disease or disability, his belief as to its current 
severity is not probative evidence because only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran is not shown to possess, must 
provide evidence requiring medical knowledge.  See Bostain v. 
West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  Therefore, the Board finds that 
greater ratings for instability and loss of motion are not 
warranted.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson, supra.

(Given that the most recent rating decision (January 1999) 
reflects that the RO has found that the 10 percent rating was 
warranted based on criteria for rating arthritis (Diagnostic 
Code 5010), which is in turn evaluated on the basis of 
limitation of motion (Diagnostic Code 5003), the effect of 
the Board's decision is to deny a higher rating based on 
limitation of motion and grant a separate 10 percent rating 
based on slight instability under Diagnostic Code 5257.)


ORDER

An evaluation greater than 10 percent for disability 
evaluated on the basis of limitation of motion is denied.

A separate 10 percent rating for knee instability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

